294 F.3d 1275
Damiana PEREZ, Plaintiff-Appellee,v.GLOBE AIRPORT SECURITY SERVICE, INC., Defendant-Appellant.
No. 00-13489.
United States Court of Appeals, Eleventh Circuit.
March 22, 2002.

Nancy A. Copperthwaite, Akerman, Senterfitt & Eidson, Miami, FL, for Defendant-Appellant.
Andre's Rivera-Ortiz, Law Offices of Andre's Rivera-Ortiz, Miami, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 00-00686-CV-KMM); K. Michael Moore, Judge.


1
Before TJOFLAT and DUBINA, Circuit Judges, and SHAPIRO*, District Judge.

BY THE COURT:

2
The parties' "Stipulation of Dismissal," construed as a joint motion to dismiss this appeal with prejudice, is GRANTED.


3
Appellee's motion for appellate attorneys' fees is DENIED AS MOOT.


4
On its own motion, the Court VACATES its opinion issued on June 12, 2001. See Flagship Marine Services Inc. v. Belcher Towing Co., 23 F.3d 341, 342 (1994).



Notes:


*
 Honorable Norma L. Shapiro, U.S. District Judge for the Eastern District of Pennsylvania, sitting by designation